                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:05CR3002

    vs.
                                                          ORDER
ROOSEVELT ERVING, JR.,

                  Defendant.

       Defendant is incarcerated and is eligible for appointed counsel pursuant
 to the Criminal Justice Act, 18 U.S.C. §3006A, and the Amended Criminal
 Justice Act Plan for the District of Nebraska.


       IT IS ORDERED:

       1)     The motion for an order appointing CJA Counsel, (Filing No. 98),
       is granted.

       2)      Timothy P. Sullivan, Defendant’s previously-appointed CJA
       counsel, is reappointed as CJA counsel for the purpose of investigating
       eligibility for and pursuing any relief that may be available to Defendant
       in light of the Supreme Court’s ruling in United States v. Davis et al.,
       139 S. Ct. 2319 (2019).

       3)   The clerk shall provide a copy of this order to the Federal Public
       Defender.

       4)    Timothy P. Sullivan shall promptly file an entry of appearance on
       behalf of Defendant.

       July 18, 2019.
                                            BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
